MEMORANDUM OPINION
                                       No. 04-10-00723-CR

                                      Arturo Gerardo VELA,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the County Court at Law No. 9, Bexar County, Texas
                                     Trial Court No. 297043
                             Honorable Laura Salinas, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: November 24, 2010

DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed sentence on July 7, 2010. Appellant timely filed a motion for

new trial; therefore, the notice of appeal was due to be filed on October 5, 2010. TEX. R. APP. P.

26.2(a)(2). Appellant filed his notice of appeal on October 7, 2010. A motion for extension of

time to file the notice of appeal was due on October 20, 2010. TEX. R. APP. P. 26.3. Appellant

did not file a motion for extension of time to file a notice of appeal. On November 2, 2010, we

ordered appellant to show cause why his appeal should not be dismissed for lack of jurisdiction.
                                                                                        04-10-00723-CR


In response, appellant filed a pro se Motion to Request Leave to Untimely File Notice of Appeal,

in which he states he believed his deadline to file his notice of appeal was October 7, 2010.

        “[A] late notice of appeal may be considered timely so as to invoke a court of appeals’

jurisdiction if (1) it is filed within fifteen days of the last day allowed for filing, (2) a motion for

extension of time is filed in the court of appeals within fifteen days of the last day allowed for

filing the notice of appeal, and (3) the court of appeals grants the motion for extension of time.”

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (citation omitted); see Slaton v.

State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (holding that rationale in Olivo is still valid).

Appellant did not timely file his notice of appeal, nor did he file a motion for extension of time

within fifteen days of the last day allowed for filing the notice of appeal.

        This court lacks jurisdiction over an appeal of a criminal conviction in the absence of a

timely, written notice of appeal. Olivo, 918 S.W.2d at 522; Shute v. State, 744 S.W.2d 96, 97

(Tex. Crim. App. 1988); see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.

Crim. App. 1991) (out-of-time appeal from felony conviction may be sought by filing a writ of

habeas corpus pursuant to Texas Code of Criminal Procedure article 11.07). Accordingly,

appellant’s motion is denied and this appeal is dismissed for lack of jurisdiction.

                                                        PER CURIAM



Do not publish




                                                  -2-